DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of an implied phrase “…are provided”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected. Figs. 1-3 and 5-16 should be properly hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 and 22 are rejected under 35 U.S.C. 102(a)/102(b) as being anticipated by Hamid et al. (20190301262 – “Hamid”).
Hamid discloses a downhole assembly 10 (i.e., fig. 1), comprising:
Re claim 16:
an uphole sub-assembly 26/28/16 (i.e., figs.1, 2) that defines an uphole end of the downhole completion assembly and includes a perforation device 26; 

a coupler 18 (i.e., fig. 1, pgh. 17, “a connector sub”) configured to selectively and operatively couple (i.e., fig. 1) the uphole sub-assembly and the downhole sub-assembly to one another and to permit selectively decoupling of the uphole sub-assembly (i.e., fig. 2) from the downhole sub-assembly during the completion operation (perforating formation).
Re claim 17, the uphole sub-assembly further includes an attachment module configured to be operatively attached to an umbilical 32 (figs. 1-2 depict the uphole sub-assembly attached to the umbilical 32, requires connector/coupler/ attachment module)
Re claim 18, the uphole sub-assembly further includes a cleaner module 26 (when shaped charges 30 in the gun housing 26 detonate jet forces flush debris/sands/cuttings around the gun housing in the well) in configured to agitate debris within the hydrocarbon well 12. 
Re claim 19, the uphole sub-assembly further includes a conveyance module 32 configured to provide a motive force to operatively translate the uphole sub-assembly within the hydrocarbon well (i.e., pgh. 17, “Downhole string 10 is deployed in wellbore 12 via conveyance means 32”).
Re claim 20, the conveyance module 32 is configured to operatively engage (i.e., pgh. 17, “Downhole string 10 is deployed in wellbore 12 via conveyance means 32”, https://www.bing.com/search?q=engage+definition&qs=HS&pq=engage+&sk=HS1&sc=8-7&cvid=E4A2C2C33FC5421AAE7FDFDB462FCC1D&FORM=QBRE&sp=2) with the 
Re claim 22, the sealing structure 24 is configured to be selectively transitioned between a disengaged state (i.e., fig. 1) in which the sealing structure is free to move within the tubular conduit 41 and an engaged state in (i.e., fig. 2) which the sealing structure operatively engages the downhole tubular and forms the fluid seal with the tubular conduit 41. 
Claims 21 and 23-25 are rejected under 35 U.S.C. 102(a)/102(b) as being anticipated by Hamid in view of Tolman et al. (6957701 – “Tolman”)
Re claim 21, Hamid discloses the uphole sub-assembly, but is silent on the uphole sub-assembly further includes a pump module configured to pump debris proximate thereto within the hydrocarbon well. Tolman teaches a pump module 117 (i.e., fig. 7, col. 20:22-23, “internal electrical pump system”) in a downhole completion assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the uphole sub-assembly of Hamid with internal electrical pump system, as taught by Tolman, to pump debris/sands/cuttings (debris/sands/cuttings in the fluid pumped by the pump) proximate thereto within the hydrocarbon well for an optimal operation of the downhole assembly.
Re claim 23, Hamid further teaches the downhole sub-assembly further includes a power module 16 (i.e., pgh. 18, “setting tool 16 is activated to deploy the anchor slips 22 into engagement with sidewall of wellbore 12”) configured to power at least one other component 22 of the downhole sub-assembly, but is silent on power module configured to power at least one other component. Tolman teaches a BHA/assembly carries on-
Re claim 24, Hamid teaches the downhole sub- assembly, but is silent on the downhole sub- assembly further includes a communication module configured to wirelessly communicate with at least one other component of the hydrocarbon well. Tolman discloses wireless communication (i.e., col. 10: 25-26, “radio transmission” requires a communication module). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the downhole sub- assembly of Hamid with a communication module/radio transmission, as taught by Tolman, for predictable and simple communication (wireless – no wiring) between the downhole sub- assembly and the downhole sub- assembly.
Tolman further discloses,
Re claim 25, the sealing structure from the engaged state to the disengaged state responsive to receipt of a wireless transition signal (i.e., col. 10:17-26, “signaling means – radio transmission).

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676